OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on May 22,1946. He has been charged with two counts of professional misconduct by the Grievance Committee for the Seventh Judicial District in a petition dated June 5, 1978. Respondent’s answer and amended answer raised issues *21of fact which resulted in this court’s order of reference. On the revised pleadings as finally submitted to the court, it was agreed that no issues of fact exist and that the matter should be submitted to the court for determination along with the materials in mitigation submitted by respondent.
In Charge No. 1 we find that respondent, as attorney and executor for the estate of Christ Matheos, failed to file timely Federal and New York estate tax returns, and sought no extension of time for filing; failed to deposit an estimate of the New York estate tax within six months of decedent’s death, resulting in interest charges being assessed against the estate; failed to pay the real estate taxes on property located in Old Forge, New York for the years 1973-1978 and the Wautoma Beach property located in the Town of Hamlin for the year 1974, thereby causing the estate to be assessed interest penalties.
In Charge No. 2 we find that respondent, as attorney for the estate of George J. Janetos, failed to file Federal and New York State estate tax returns, causing the estate to be subjected to substantial charges for interest and penalties ; failed to answer his client’s inquiries and requests for return of the estate file and the subsequent request by substituted counsel. In this connection we note that it was necessary for substituted counsel to obtain a court order.
We conclude that respondent’s conduct constitutes a serious neglect of legal matters entrusted to him in violation of Canon 6 of the Code of Professional Responsibility (DR 6-101). Additionally, respondent violated DR 2-110 of the Code of Professional Responsibility in that he failed to deliver to his client the estate file of George J. Janetos as requested and rule 1022.8 of the Rules of the Appellate Division, Fourth Department, relating to attorneys (22 NYCRR 1022.8) in that he failed to expedite court proceedings consistent with the interest of his client.
Respondent has been previously censured for his conduct in unrelated matters by order of this court dated December 13, 1973 (Matter of Livadas, 43 AD2d 120).
Accordingly, respondent should be suspended from the practice of law for a period of two years and until the further order of the court.
*22Dillon, P. J., Cardamone, Simons, Hancock, Jr., and Doerr, JJ., concur.
Order of suspension entered.